891 F.2d 299
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fred E. WILLIAMS, Jr., Petitioner,v.DEPARTMENT of the AIR FORCE, Respondent.
No. 89-3366.
United States Court of Appeals, Federal Circuit.
Nov. 13, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and EDWARD DUMBAULD, Senior Judge.*
DECISION
PER CURIAM.


1
Fred E. Williams, Jr.  (Williams), appeals from a decision of the Merit Systems Protection Board, docket number DA04328910161, affirming the decision of the Department of the Air Force (Air Force) removing him from his position as a contract negotiator.   The Air Force removed Williams because of his unacceptable performance in five of the seven critical elements of his position.   We affirm.

OPINION

2
The record supports the Administrative Judge's (AJ's) finding that neither the "simple" work assigned to Williams, nor Williams' supervisor's use of arguably foul language, prevented Williams from demonstrating acceptable performance during the opportunity period.   We do not reach Williams' argument that Air Force Regulation 30-30, Standards of Conduct, was violated, because Williams did not raise that argument before the AJ.



*
 The Honorable Edward Dumbauld, Senior Judge, United States District Court for the Western District of Pennsylvania, sitting by designation